Citation Nr: 0402603	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active duty from March 1945 to July 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision from the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

In October 2002, pursuant to the veteran's request, a hearing 
was held at the RO before a local hearing officer.  A 
transcript of the hearing is of record.  



REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of entitlement to service 
connection for residuals of a back injury.

The undersigned notes that on his January 2001 claim of 
service connection and at the October 2002 RO hearing, the 
veteran reported that he was in receipt of Social Security 
disability benefits.  The VA must obtain a copy of the Social 
Security Administration (SSA) decision granting benefits to 
the appellant and the medical records upon which it was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), were signed into law.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).  The provisions of the VCAA have been 
provided to the veteran as to the issue on appeal.  On 
remand, the RO must continue to assure that the provisions of 
this Act are complied with, including the notification 
requirement.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

2.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he should be furnished an 
appropriate supplemental statement of the 
case.  The SSOC should additionally 
include a discussion of all evidence and 
legal changes shown since the last 
statement of the case or supplemental 
statement of the case was issued.  The 
veteran should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




